DETAILED ACTION
Office Action Summary
Claims 1, 3-13 and 15-20 remain pending in the instant application.
Claims 1, 3-13 and 15-20 are rejected under 35 USC § 102.
Applicant’s arguments filed with RCE filed 12/09/2022 have been considered but are not persuasive.  See “Applicant’s Arguments and Examiner’s Response” section below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2022 has been entered.
 
Applicant’s Arguments and Examiner’s Response
Applicant’s arguments/amendments filed 12/09/2022 have been considered but are not persuasive.  As for applicants arguments:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, it is noted that merely quoting claim language verbatim and summarily indicating the art of record teaches away from the claim language is not considered a separate argument of patentability as it does not refer to the art of record to establish such alleged distinctions.
Applicant also reiterated that same arguments that were addressed in the previous office action without further elaboration, Examiner is reiterating his response to arguments below and encourages the applicant to schedule an interview to further discuss. 
Applicant argues that the cited prior art does not teach “said determining of said importance of said components further comprises: determining said importance of said components utilizing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method.” However examiner respectfully disagrees as Ramzan, teaches “[0073] Critical Data: the endpoint monitoring components 310-1 may further analyze an endpoint to determine whether the data stored on the endpoint is critical as defined by some designated criteria (e.g., importance to an organization or other enterprise). The local data on a system or device may be monitored to determine criticality based on such criteria. Examples of criteria include determining whether a user has a large number of recent files that are deemed confidential, whether the user has proprietary source code files or engineering design documents, whether sensitive data (e.g., health records) is stored, etc.” and [0092] “The entity resolution component 302 may also or alternatively utilize document similarity measures, including but not limited to term frequency-inverse document frequency (TF-IDF),” 
Applicant argues that the cited prior art does not teach “automatically providing said updated results of said determining of said importance of said components to said security system without requiring intervention by a system administrator.” However, examiner respectfully disagrees as Ramzan, [0059] teaches “The results of the risk analysis performed by the risk scoring engine are fed into a component for orchestration and automation configured to track workflows and put into place automated actions associated with the risk analysis to mitigate the risk of compromise of particular users. Such actions may include installing additional security software onto the systems or devices used by high-risk users (or for other systems and devices in an enterprise system which exchange data or other information with such systems and devices), signing high-risk users up for additional training, blocking access by high-risk users to assets in an enterprise system deemed important (e.g., assets which have an importance above some designated threshold, assets that are comparatively more important to the health of the enterprise system than other assets), etc”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramzan et al. (US Pre-Grant Publication No: 2020/0233955 A1) hereinafter referred to as Ramzan.

As per claim 1, Ramzan teaches A computer-implemented method for automated feature selection in a computing environment, said method comprising: automatically monitoring components of said computing environment; (Ramzan, [0073], teaches monitoring components)
determining the importance of said components of said computing environment; and (Ramzan, [0073], teaches monitoring components and then determining their importance to an organization)
said determining of said importance of said components further comprises: determining said importance of said components utilizing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method. (Ramzan, [0092], teaches “The entity resolution component 302 may also or alternatively utilize document similarity measures, including but not limited to term frequency-inverse document frequency (TF-IDF),”)
providing results of said determining of said importance of said components. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows)

As per claim 3, Ramzan teaches The computer-implemented method of Claim 1 wherein said providing results of said determining of said importance of said component further comprises: providing said results of said determining of said importance of said components to a security system. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows)

As per claim 4, Ramzan teaches The computer-implemented method of Claim 3 further comprising: said security system assigning monitoring and protection to at least one of said components of said computing environment based upon said results of said determining of said importance of said components. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows and then it is monitored based on score)

As per claim 5, Ramzan teaches The computer-implemented method of Claim 3 further comprising: automatically providing said results of said determining of said importance of said components to a security system without requiring intervention by a system administrator. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows, no administrator is contacted)

As per claim 6, Ramzan teaches The computer-implemented method of Claim 4 further comprising: said security system automatically assigning said monitoring and said protection to said at least one of said components of said computing environment based upon said results of said determining of said importance of said components without requiring intervention by a system administrator. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows, no administrator is contacted)

As per claim 7, Ramzan teaches The computer-implemented method of Claim 1 wherein said automatically monitoring said components of said computing environment is performed by a module which is integrated within a security system. (Ramzan, figure 1, item 102, teaches components integrated into security center)

As per claim 8, Ramzan teaches The computer-implemented method of Claim 1 further comprising: periodically repeating said determining of said importance of said components of said computing environment to generate updated results of said importance of said components of said computing environment. (Ramzan, [0058])

As per claim 9, Ramzan teaches The computer-implemented method of Claim 8 further comprising: providing said updated results of said determining of said importance of said components to a security system. (Ramzan, [0059])

As per claim 10, Ramzan teaches The computer-implemented method of Claim 9 further comprising: said security system assigning monitoring and protection to at least one of said components of said computing environment based upon said updated results of said determining of said importance of said components. (Ramzan, [0059])

As per claim 11, Ramzan teaches The computer-implemented method of Claim 9 further comprising: automatically providing said updated results of said determining of said importance of said components to said security system without requiring intervention by a system administrator. (Ramzan, [0059])

As per claim 12, Ramzan teaches The computer-implemented method of Claim 10 further comprising: said security system automatically assigning said monitoring and said protection to said at least one of said components of said computing environment based upon said updated results of said determining of said importance of said components without requiring intervention by a system administrator. (Ramzan, [0059], teaches “The results of the risk analysis performed by the risk scoring engine are fed into a component for orchestration and automation configured to track workflows and put into place automated actions associated with the risk analysis to mitigate the risk of compromise of particular users. Such actions may include installing additional security software onto the systems or devices used by high-risk users (or for other systems and devices in an enterprise system which exchange data or other information with such systems and devices), signing high-risk users up for additional training, blocking access by high-risk users to assets in an enterprise system deemed important (e.g., assets which have an importance above some designated threshold, assets that are comparatively more important to the health of the enterprise system than other assets), etc”)

Claims 13-20 are substantially similar to claims 1-12 and are rejected using the same rational.

Other Related Art
KWATRA; Shikhar (US-20200045164-A1) teaches “Embodiments for intelligent notification mode switching in user equipment (UE) by a processor. Data may be received from one or more UEs associated with one or more users. Electronic communication switching factors associated with the one or more users may be identified. An implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors may be learned. An electronic communication modes of the one or more UEs associated with the one or more users may be cognitively switched according to the learned implication.”
Rönnäng; Magnus (US-20200312172-A1) teaches “Techniques are described for providing educational media content. According to an embodiment, a system for providing, by a processor, educational media content items based on a determined context of a vehicle or driver of the vehicle is described. The system can comprise a context component that can determine a context of a vehicle or a driver of the vehicle, with the context component employing at least one of artificial intelligence or machine learning to facilitate inferring intent of the driver. The system can comprise a vehicle education component that can perform a utility-based analysis in connection with selecting a media content item relating to a feature of the vehicle based on the determined context, the inferred driver intent and the utility-based analysis. Further, the system can comprise a media component that can output the selected media content item.”
Dell'Amico; Matteo (US 10574700 B1) teaches “A computer-implemented method for managing computer security of client computing machines may include (i) monitoring a set of client computing devices, (ii) receiving security data on sets of security-related events from each client computing device in the set of client computing devices, (iii) clustering the sets of security-related events by calculating a dissimilarity value, for each set of security-related events, that indicates a uniqueness of the set of security-related events in relation to other sets of security-related events using a dissimilarity function and adjusting the dissimilarity function based on a homogeneity of clusters of sets of security-related events, (iv) determining, based on clustering the sets of security-related events by the dissimilarity value, that a set of security-related events comprises an anomaly, and (v) performing a security action in response to determining that the set of security-related events comprises the anomaly. Various other methods, systems, and computer-readable media are also disclosed.”
Bardenstein; Daniel (US 20190222601 A1) teaches “A security system detects and attributes anomalous activity in a network. The system logs user network activity, which can include ports used, IP addresses, commands typed, etc., and may detect anomalous activity by comparing users to find similar users, sorting similar users into cohorts, and comparing new user activity to logged behavior of the cohort. The comparison can include a divergence calculation. Origins of user activity can also be used to determine anomalous network activity. The hostname, username, IP address, and timestamp can be used to calculate aggregate scores and convoluted scores. The system extracts features from the logged anomalous network activity, and determines whether the activity is attributable to an actor profile by comparing the extracted features and attributes associated with the actor profile based upon previous activity attributed to the actor.”
Choudhary; Saket Kumar (US 20190004790 A1) teaches “Methods, systems, and computer program products are included for measuring similarity between different versions of software components. An example method includes a computing device identifying one or more software components. Properties are determined corresponding to a component of the identified one or more software components. The determined properties are represented as elements of a vector. A similarity is determined between the vector and a second vector corresponding to a different version of the component. A result is provided that indicates the determined similarity.”
Wang; Yining (US 9948663 B1) teaches “A computer-implemented method for predicting security threat attacks may include (1) identifying candidate security threat targets with latent attributes that describe features of the candidate security threat targets, (2) identifying historical attack data that describes which of the candidate security threat targets experienced an actual security threat attack, (3) determining a similarity relationship between latent attributes of at least one specific candidate security threat target and latent attributes of the candidate security threat targets that experienced an actual security threat attack according to the historical attack data, (4) predicting, based on the determined similarity relationship, that the specific candidate security threat target will experience a future security threat attack, and (5) performing at least one remedial action to protect the specific candidate security threat target in response to predicting the future security threat attack. Various other methods, systems, and computer-readable media are also disclosed.”
Kane-Parry; David James (US 9465942 B1) teaches “Techniques are described for identifying security credentials or other sensitive information by creating a dictionary of data elements included in documents such as source code files, object code files, or other types of files. The data elements may be identified for inclusion in the dictionary based on parsing the documents for delimiter characters, and based on the context of the data elements within the documents. The data elements may also be identified through an entropy-based analysis to detect portions of the documents exhibiting a high degree of entropy compared to a baseline entropy for the documents. The dictionary may be used in a dictionary attack against various systems to determine whether any of the data elements included in the dictionary enable access the systems. The data elements that enable access may be designated as sensitive information hard-coded into the documents.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492